Citation Nr: 0921465	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.

In September 2005, the Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing at the 
Columbia RO.  A copy of the transcript is of record.

The claim was remanded in February 2006 for further 
development.  It is again before the Board for appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2006 remand, the Board instructed the RO to 
contact the Veteran and afford him the opportunity to provide 
additional information about the stressful events he claimed 
caused his posttraumatic stress disorder.  The RO was then to 
forward this information to the U.S. Army and Joint Services 
Record Research Center (JSRRC) to corroborate the stressors 
claimed by the Veteran.  The JSRRC was also to report as to 
whether the 56th Security Police Squadron was engaged in 
hostile action against enemy forces during the time the 
Veteran was assigned to that unit.

In response to the RO's request, the Veteran provided a 
detailed stressor statement in October 2006, to include the 
dates of incidents and the names of people involved.  While 
many of the Veteran's stressors are not verifiable, he has 
provided at least one stressor that may be verifiable, 
involving a firefight in December 1971.  The RO did not 
attempt to get this, or any other, stressor verified.

Furthermore, the RO requested verification as to whether the 
56th Security Police Squadron was engaged in hostile action 
against enemy forces from May 1, 1971 to July 31, 1971.  The 
JSRRC returned information regarding this unit between April 
and September 1971.  The Veteran, however, was in Vietnam 
from June 1971 until May 1972.  There is no indication that a 
search of the unit's records was done between September 1971 
and May 1972.  From the Veteran's personnel records, it 
appears that he was still assigned to the 56th Security 
Police Squadron during that time.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, a new search by the 
JSRRC is warranted.

Since the last remand, the Veteran submitted a letter from a 
VA Medical Center employee in Walla Walla, Washington, 
regarding his post-deployment medical records with a Dr. 
Locus.  She explained that the records should be available or 
there should be a form on file to prove that care was 
received and records were destroyed.  No attempt to obtain 
these records or confirmation of treatment was made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should request that the JSRRC 
provide information as to whether the 56th 
Security Police Squadron was engaged in 
hostile action against enemy forces 
between September 1, 1971 and May 31, 
1972.  The RO should also request that the 
JSRRC specifically verify the following 
stressors: 1) unit engagement in a 
firefight with enemy forces during a 
mission at a village outside Nakhon Phanom 
Royal Thai Air Force Base on or around 
December 18, 1971 (mission named "Heavy 
Weapons" and/or "Heavy Hook Compound"); 
2) an enemy assault upon Veteran's 
roommate, Airman First Class Morris, on or 
around March 10, 1972, resulting in death 
by heart attack the following day; 3) 
grenade thrown at Veteran near the NCO 
club on or around April 26, 1972 (Note: 
JSRRC response of record showed a similar 
incident happening in September 1971; 
JSRRC should check if another incident 
took place in April 1972).

2.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.

3.  The RO should contact Walla Walla 
General Hospital and request that they 
track active duty medical records for the 
Veteran for the period between June 1972 
and July 1974 regarding treatment with Dr. 
Locus.  The RO should also check with 
Fairchild Air Force Base regarding these 
records.  If the records are unavailable, 
an inquiry should be made as to whether 
there is a Form 310 on file to document 
treatment occurred, but the records were 
destroyed.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain these records 
would be futile.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it has not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the Veteran's claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and be afforded a reasonable time 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



